Title: Thomas Jefferson to Joseph Milligan, 8 September 1816
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Monticello Sep. 8. 16.
          
          You must excuse me, dear Sir, if I trouble you with my inexpressible anxieties about the delay of publication of mr Tracy’s book, as I hear nothing of it’s commencement altho’ you assured me it should be  begun the 4th of July. mr Tracy’s complaints of me give me a right to complain highly of mr Duane, and now turn to you. pray let me hear from you, and say only what I may depend will be done, & communicate to him as my justification. Accept my best wishes & respects.
          Th: Jefferson
        